Citation Nr: 0512097	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for a low back disability, 
to include an unstable back condition, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for a 
rating in excess of 20 percent for his service-connected low 
back disability.  

The veteran filed a timely substantive appeal and elected to 
have the case decided without a hearing.  

As an additional matter, the examiner who conducted the VA 
examination of September 2002, noted that the veteran had a 
stomach condition that was aggravated by the medication he 
used to treat his service-connected low back disability.  In 
the July 2003 statement of the accredited representative, a 
claim for a stomach condition secondary to the medication 
needed for the veteran's service-connected low back 
disability was also raised.  With regard to the matter of 
establishing service connection for a disability on a 
secondary basis, the United States Court of Appeals for 
Veterans Claims (Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See 38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).  As the matter has 
yet to be adjudicated by the RO, the claim of secondary 
service connection for a stomach disorder is referred to the 
RO for all indicated development and adjudication.

In his Substantive appeal received in June 2003, the veteran 
indicated that he was no longer able to work as a result of 
his low back disability, which raises a claim for a total 
compensation rating based upon individual unemployability.  
See 38 C.F.R. § 3.341 (2004).  The Board also refers this 
matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

It is contended on behalf of and by the veteran that his 
service-connected low back disability is more disabling than 
currently evaluated.  The veteran asserts, in essence, that 
his low back disability has increased in severity since the 
last VA compensation examination was accomplished in 
September 2002.  In his notice of disagreement dated in  
March 2003, and a statement from the veteran received in June 
2003, he indicated that his lower back pain radiates into his 
lower extremities and that he was no longer able to work as a 
result of his low back disability.  Additionally, he 
complained that he was unable to stand or sit in one position 
for any length of time.  He and his representative argues 
that a higher rating is warranted under the criteria for 
rating intervertebral disc syndrome, to include 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

In reviewing the record, the Board finds that service 
connection for an unstable low back disorder has been in 
effect for more than 50 years.  The disability was rated as a 
lumbosacral strain (38 C.F.R. § 4.71a, Diagnostic Code 5295) 
for the duration with the RO also citing Diagnostic Code 5292 
in support of the recent increase to 20 percent noted above.  
While the RO included Diagnostic Code 5293 in its Statement 
of the Case during this appeal, it was not cited in any of 
its decisions and the medical evidence, including X-ray 
examinations of the lumbosacral spine, is negative for disc 
disease until recent years.  Thus, it is not clear whether 
service connection is in effect for degenerative disc disease 
or intervertebral disc syndrome.  On the other hand, if 
service connection is not in effect, the Board raises the 
issue of secondary service connection.  As noted in the 
introduction above, secondary service connection is warranted 
if the disability in question was caused or aggravated by a 
service-connected disorder.  38 C.F.R. § 3.310(a); Allen, 
supra.  Thus, the RO must clarify this matter and, if 
indicated, adjudicate the raised issue of secondary service 
connection for degenerative disc disease of the lumbosacral 
spine, which is intertwined with the increased rating claim 
on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 
6 Vet. App. 157 (1994).  See also Parker v. Brown, 7 Vet. 
App. 116 (1994) (A claim is intertwined if the RO would have 
to reexamine the underlying merits of any denied claim which 
is pending on appeal before the Board).

The Board also notes that, during the pendency of this 
appeal, the regulations pertaining to the evaluation of 
spinal disabilities have twice been amended.  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 
2002); and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The RO included in its 
Statement of the Case (SOC) the former amendments but did not 
furnish to the veteran the most recent amendments.  
Specifically, the schedule for rating spine disabilities was 
changed again, effective September 26, 2003, to provide for 
the evaluation of all spine disabilities under a General 
Rating Formula for Diseases and Injuries of the Spine, unless 
the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).

In view of the foregoing, this case must be remanded to the 
RO to clarify whether service connection is in effect for 
degenerative disc disease of the lumbosacral spine and 
adjudication of the intertwined claim noted above if it is 
not

The board also finds that, given the most recent change in 
regulations regarding the rating of spinal disabilities, the 
length of time that has elapsed since the date of the last VA 
examination and the veteran's claim that his service-
connected low back disability has increased in severity since 
the last VA examination, it is the Board's judgment that 
there is a duty to provide him with a more current and 
thorough VA examination which takes into account the new 
rating criteria.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 
6 Vet. App. 377, 383-4 (1994).  

The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).  

1.  The RO must clarify whether service 
connection is in effect for degenerative 
disc disease or intervertebral disc 
syndrome of the lumbosacral spine.  

2.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a rating in 
excess of 20 percent for his service-
connected low back disability, of the 
impact of the notification requirements 
on the claim.  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claim.

3.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for his low back disability.  
After securing the necessary releases, 
all such records that are not already in 
the claims folder should be obtained.  

4.  The veteran should be afforded VA 
orthopedic and neurological examinations 
for the purpose of determining the current 
severity of his service-connected unstable 
low back condition and, if service 
connection is in effect, degenerative disc 
disease of the lumbosacral spine.  The RO 
must inform the examiner as to whether 
degenerative disc disease is or is not 
part of the veteran's service-connected 
low back disability.  The claims file must 
be made available to and reviewed by the 
examiner.  The evaluation should include 
complete range of motion studies of the 
lumbar spine.  The examiner should note 
the presence or absence of any muscle 
spasm in the low back region, along with 
any other pertinent abnormal findings.  
The examiner is also requested to opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
there is any additional loss of function 
(i.e., motion) of the lumbar spine due to 
pain or flare-ups of pain, supported by 
adequate pathology, and whether it is at 
least as likely as not the veteran has any 
additional functional loss due to weakened 
movement, excess fatigability, 
incoordination, or flare-ups of such 
symptoms due to service connected low back 
disability.  Such determinations should be 
expressed, if feasible, in terms of 
additional loss of range of motion.  

If service connection is not currently in 
effect for degenerative disc disease of 
the lumbosacral spine, the examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or greater 
probability) that any degenerative disc 
disease of the lumbosacral spine that is 
present was caused or aggravated by the 
veteran's service-connected unstable low 
back.  All indicated tests or studies 
should be performed.    

If service connection is not currently in 
effect for degenerative disc disease of 
the lumbosacral spine and if the examiner 
determines that any degenerative disc 
disease of the lumbosacral spine that is 
present was not caused or aggravated by 
the veteran's service-connected unstable 
low back, to the extent that is possible, 
the examiner should distinguish functional 
impairment due to the veteran's service-
connected unstable low back from any 
impairment attributable to degenerative 
disc disease of the lumbosacral spine.

If the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, if service 
connection is not currently in effect, 
the RO must adjudicate the raised, 
intertwined claim of secondary service 
connection for degenerative disc disease 
of the lumbosacral spine.  The RO must 
also  readjudicate the veteran's claim 
for a rating in excess of 20 percent for 
a low back condition, with consideration 
of the most recent amendments to the 
criteria for rating diseases and injuries 
of the spine (see 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 and, if indicated, 
5243), and any evidence obtained since 
the issuance of the Statement of the Case 
(SOC) in June 2003.    

7.  If the appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which includes the most recent 
amendments to the criteria for rating 
diseases and injuries of the spine (see 
38 C.F.R. § 4.71a, Diagnostic Code 5237 
and, if indicated, 5243), all relevant 
action taken on the claim, and a summary 
of all of the evidence added to the 
record since the June 2003 SOC.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



